Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Proposed Allowable Claims
Claim  A. A chimeric antigen receptor (CAR), wherein 
said chimeric antigen receptor has the structure of scFv(X)-(Y)CD3zeta-MN, wherein 
said scFv(X)-(Y)CD3zeta is scFv-antihCD20-20BBZ with a sequence as set forth in SEQ ID No.1; wherein M is an intracellular domain of IL7Ra, wherein the sequence of said intracellular domain of IL7Ra is as set forth in SEQ ID No.2; and N is an intracellular domain of IL2Rg, and 
the sequence of said intracellular domain of IL2Rg is as set forth in SEQ ID No.7.

Claim B.  A chimeric antigen receptor -T cell expressing the CAR of claim 
A.

Claim C.  A chimeric antigen receptor -T cell comprising an expression vector encoding and expressing the CAR of claim A.

Claim D.  A composition comprising the chimeric antigen receptor T cells of claim B.

Claim E. A method of treating a CD20 expressing tumor in vivo comprising administering an effective amount of the composition of claim D.

Claim E.  A method of making a chimeric antigen receptor-T cell (CAR-T cell) expressing the chimeric antigen receptor of claim A comprising: 
constructing a lentiviral vector comprising a nucleic acid encoding the chimeric antigen receptor of claim A; 
isolating human peripheral blood mononuclear cells and purifying T cells therefrom;
inoculating the purified T cells to a culture plate under suitable stimulation conditions;
culturing the culture plate for a predetermined period of time;
after the predetermined period of time infecting the T cells with the lentiviral vector encoding the chimeric antigen receptor and subjecting to infected cells to cell expansion under suitable stimulation conditions to obtain the CAR-T cell expressing the chimeric antigen receptor of claim A.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855.  The examiner can generally be reached on 7:30 am-4 pm Monday-Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s   Supervisor, Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Patricia Duffy/Primary Examiner, Art Unit 1645